 Case 1:20-cv-08924-RMB-JS Document 7 Filed 07/17/20 Page 1 of 4 PageID: 4



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

PETER L. CARATINI,                :
                                  :     CIV. NO. 20-8924 (RMB-JS)
                Plaintiff         :
                                  :
     v.                           :     MEMORANDUM AND ORDER
                                  :
ADMINISTRATOR JOHN POWELL         :
et al.,                           :
                                  :
                Defendants        :

BUMB, DISTRICT JUDGE

     Plaintiff Peter L. Caratini, an inmate presently confined in

South Woods State Prison in Bridgeton, New Jersey, filed this civil

rights action in the United States District Court, Eastern District

of Pennsylvania on June 25, 2020. (Compl., ECF No. 2.) The District

Court for the Eastern District of Pennsylvania transferred venue

to this Court on June 25, 2020. (Order, Dkt. No. 4.) In lieu of

the filing fee, a prisoner may submit an application to proceed in

forma pauperis (“IFP”) under 28 U.S.C. § 1915(a), which provides,

in relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement   …   of  any   suit   …  without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.
    Case 1:20-cv-08924-RMB-JS Document 7 Filed 07/17/20 Page 2 of 4 PageID: 5




             (2) A prisoner seeking to bring a civil action
             … without prepayment of fees … in addition to
             filing the affidavit filed under paragraph
             (1), shall submit a certified copy of the
             trust fund account statement (or institutional
             equivalent) for the prisoner for the 6-month
             period immediately preceding the filing of the
             complaint or notice of appeal, obtained from
             the appropriate official of each prison at
             which the prisoner is or was confined.

        Plaintiff filed an IFP application but it does not contain

the statutorily required certified copy of Plaintiff’s prisoner

trust      fund     account     statement.     Thus,     the    Court     will

administratively terminate this action, subject to reopening. 1

        The Court further notes that Plaintiff’s complaint, including

exhibits, is 307 pages long. Federal Rule of Civil Procedure

8(a)(2) requires that a complaint contain “a short and plain

statement of the claim showing that the pleader is entitled to



1U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

             Except as otherwise directed by the Court, the
             Clerk shall not be required to enter any suit,
             file any paper, issue any process or render
             any other service for which a fee is
             prescribed by statute or by the Judicial
             Conference of the United States, nor shall the
             Marshal be required to serve the same or
             perform any service, unless the fee therefor
             is paid in advance. The Clerk shall receive
             any such papers in accordance with L.Civ.R.
             5.1(f).


                                        2
 Case 1:20-cv-08924-RMB-JS Document 7 Filed 07/17/20 Page 3 of 4 PageID: 6



relief[.]” Plaintiff has named twenty defendants in the complaint,

including prison officials from two different prisons. Federal

Rule of Civil Procedure 20, permissive joinder of parties, provides

that defendants may be joined in one action if

            (A) any right to relief is asserted against
            them jointly, severally, or in the alternative
            with respect to or arising out of the same
            transaction,   occurrence,    or   series   of
            transactions or occurrences; and

            (B) any question of law or fact common to all
            defendants will arise in the action.

Fed. R. Civ. P. 20(a)(2)(A), (B).

     To avoid dismissal of the complaint for noncompliance with

these rules, Plaintiff should file an amended complaint of no more

than 20 pages. Exhibits are not necessary but may be attached. The

complaint should state only the facts describing how and when each

defendant is alleged to have violated Plaintiff’s rights. If all

defendants cannot be properly joined pursuant to Rule 20, Plaintiff

must file more than one action, each requiring either prepayment

of the filing fee, or payment of the filing fee in installments,

in accordance with 28 U.S.C. § 1915.

     IT IS therefore on this 17th day of July 2020,

     ORDERED that the Clerk of the Court shall administratively

terminate    this   action;   administrative    termination     is   not     a

“dismissal” for purposes of the statute of limitations, and if the


                                     3
 Case 1:20-cv-08924-RMB-JS Document 7 Filed 07/17/20 Page 4 of 4 PageID: 7



case is reopened, it is not subject to the statute of limitations

time   bar   if   it   was   originally   filed   timely,   see   Jenkins   v.

Superintendent of Laurel Highlands, 705 F.3d 80, 84 n.2 (2013)

(describing prisoner mailbox rule generally); Dasilva v. Sheriff's

Dept., 413 F. App’x 498, 502 (3rd Cir. 2011) (“[The] statute of

limitations is met when a complaint is submitted to the clerk

before the statute runs ….”); and it is further

       ORDERED that if Plaintiff wishes to reopen this action, he

shall so notify the Court in writing within 30 days of entry of

this Order and submit an amended complaint and either the $400

filing and administrative fees or a properly completed application

to proceed in forma pauperis under 28 U.S.C. § 1915 to the Clerk

of Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th and

Cooper Sts., Camden, New Jersey, 08101; upon receipt of this

writing from Plaintiff, the Court will direct the Clerk to reopen

this matter; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of

this Order and accompanying Opinion, together with a blank form

“Affidavit of Poverty and Account Certification (CIVIL RIGHTS)”

and a blank form “Prisoner Civil Rights Complaint” upon Plaintiff

by regular U.S. mail.

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge
                                      4
